Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 1 of 12 Page ID
                                 #:28934




                      EXHIBIT 46
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 2 of 12 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28935




                                  Exhibit 46                       Page 206
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 3 of 12 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28936




                                  Exhibit 46                       Page 207
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 4 of 12 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28937




                                  Exhibit 46                       Page 208
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 5 of 12 Page ID
                                 #:28938




                      EXHIBIT 47
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 6 of 12 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28939




                                  Exhibit 47                       Page 209
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 7 of 12 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28940




                                  Exhibit 47                       Page 210
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 8 of 12 Page ID
                                 #:28941




                      EXHIBIT 48
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 9 of 12 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28942




                                  Exhibit 48                       Page 211
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 10 of 12 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28943




                                  Exhibit 48                       Page 212
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 11 of 12 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28944




                                  Exhibit 48                       Page 213
Case 2:85-cv-04544-DMG-AGR Document 569-8 Filed 06/26/19 Page 12 of 12 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28945




                                  Exhibit 48                       Page 214
